Clare, C. J.,
concurs in the opinion in every respect, and calls attention to the fact' that according to the official reports of the State, of which the Court takes judicial notice, there are already 98 cities and towns in North Carolina which have public water-works and 10 more are now being built. This number includes 58 county seats and nearly every town in the State of over 1,000 population, according to the last census. The town of Belhaven, with 2,863 population, was the last town of over 2,000 population without such public facilities. Comparatively few between 1,000 and 2,000 in population remain without such public water-works, while Saluda with 235 population, Franklin with 379, and 10 others under 1,000 have already installed such plants.
*258That tbe State has been comparatively free of late years from epidemics of typhoid fever and others of a water-borne origin is due to the general interest that has been taken in the protection of public water supplies and the supervision of sewerage.
The number of public water plants and of towns having sewerage will steadily increase, and with it the importance of preventing the pollution of our streams and waterways. The act of the Legislature for this -purpose is very carefully drawn, and should there be, on experience, any defect found it will be remedied by legislation. The province of the courts' is to construe such legislation in accordance with the intent and in favor of the most careful enforcement in behalf of the health of the people at large.
With the growth of the State in population and wealth, legislation of this kind which was unknown, if not unneeded, in an earlier day has become a necessity. Solus populi supremo lex. The public welfare is the highest law.